Election/Restrictions
Cancellation of claim 1 and presentation of new claims 2-44  without election of a previously identified species necessitates this Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application contains claims directed to the following patentably distinct species:
1. “the charge trapping region having a first silicon oxy-nitride layer and a second silicon oxy-nitride layer, the first silicon oxy-nitride region being oxygen rich” to which claims 2-13 are drawn to.
2. “the charge trapping region having a first oxygen-rich nitride layer and a second oxygen-lean nitride layer” to which claims 14-44 are drawn to. 
The  species are independent or distinct because they are drawn to mutually exclusive charge trapping region arrangements. In addition, these species are not obvious variants of each other based on the current record.
After electing a species, a subspecies must be elected since this application contains claims directed to the following patentably distinct subspecies:
3.  Fig. 5 (planar device and multi-layer blocking dielectric).
4. Fig. 6 (planar device and graded blocking dielectric).
5. Fig. 9B (finFET device and multi-layer blocking dielectric).
6. Fig. 9C (finFET device and graded blocking dielectric).
7. Fig. 11A-11B (GAA device).
8. Fig. 11C (vertical string device).
9. Figs. 12A-12B and 13A-13G (vertical nanowire and gate first device).
10. Figs. 12A-12B and 14A-14F (vertical nanowire and gate last device).
The subspecies are independent or distinct because they are drawn to mutually exclusive device arrangements/structures and multi-layer vs graded blocking arrangements. In addition, these species are not obvious variants of each other based on the current record.
NOTE:  Applicant must (i) elect one of species 1-2 and one of subspecies 3-10, and, (ii) ensure that the species  and subspecies combination elected are properly disclosed and supported by the specification wherein, e.g.,  oxygen-lean nitride and oxygen-rich nitride are only disclosed with respect to Figs. 9B, 11B and 13D per [0066], [0086] and [0118] of the published application (US 20200303563 A1).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (hereinafter the term species refers to both species and subspecies), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic to all species and subspecies.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter and/or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses, CPC groups/subgroups or electronic resources, or employing different search strategies or search queries) and/or the prior art applicable to one species would not likely be applicable to another species and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/Primary Examiner, Art Unit 2894